From the best reflection I have been able to give to this case, I am constrained to differ from a majority of the court. It is said, that to have arrested the defendant would have been illegal; and inasmuch as the attachment could only be made by a writ of arrest, and as an alternative for the arrest, therefore, the attachment must itself be illegal. In my opinion, the statute confers only a personal privilege, and does not protect property from attachment. The arrest itself would not be illegal, but it is at the option of the defendant to claim or waive his privilege; if he claim it, the court will see that it is secured to him, but if he does not claim it, judgment rendered on process so served is valid.
But if the construction of the majority of the court be correct, the proceedings would be void throughout. The defendant at the time of the service of the writ, was out of the State, and the contingency had, therefore, happened in which the officer, by the provisions of the statute and the express terms of the writ, was bound to attach the property of the defendant; nor could the officer officially know, that the person of the defendant was privileged from arrest. And it could not, I think, have been the *Page 79 
intention of the Legislature, that the voluntary act of the defendant placing himself beyond the jurisdiction of the court, should exempt his property from attachment.
It has been said, there is a county in this State in which the inhabitants of one part could not get to the place of voting without passing through another county; and that the creditor, if my view be correct, might watch his chances, and, the moment the debtor crossed the line, attach his property. But such an attachment would be fraudulent; and the moment the fact were legally brought before the court, would be declared void.
A similar construction has been given to the law protecting suitors in court and their witnesses from arrest. If their privilege is violated, such violation must be made known to the court, or it is waived. I am also of the opinion, that the defendant was not entitled to this immunity. To make him a qualified elector, in addition to his other qualification, he must have been in a situation where he could vote, and in the place where he was entitled to vote. But it appears that the defendant was out of the county and out of the State. The debtor's personal property is protected from attachment on original writ only while he is within the county, and his real estate while he is within the State. Taking, therefore, the language of the statute and the analogies of the law, although I feel great distrust of my own judgment when it does not accord with that of my brethren, I am forced to the conclusion that this attachment is void.
Demurrer allowed. *Page 80